Citation Nr: 1727353	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-21 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left hip.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the Navy from March 1983 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida, which granted service connection for osteoarthritis of the left hip, rated 10 percent, effective March 23, 2010 (date of claim).  In May 2011, the Veteran filed a notice of disagreement with the initial rating assigned by the February 2011 rating decision and raised the issue of TDIU.  His applications for increased compensation based on unemployability were received in July 2011 and August 2011.  The Veteran's claim for TDIU was denied in the March 2013 statement of the case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that every claim for a higher evaluation includes a claim for TDIU where the appellant contends that his or her service-connected disabilities prevent employment).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial rating for his service-connected osteoarthritis of the left hip.  He was last afforded a VA examination for his left hip osteoarthritis in February 2011.  However, in his May 2013 VA Form 9, substantive appeal, the Veteran indicated that his left hip disability had "deteriorated beyond the 10% level," suggesting that a new examination is necessary to determine the current severity of his disability.  See 38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997).  Furthermore, recently, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, the new VA examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  

The Veteran's claim for entitlement to TDIU is inextricably intertwined with the appeal seeking an increased initial rating for osteoarthritis of the left hip; hence, consideration of whether the Veteran is entitled to an award of TDIU must be deferred pending resolution of that matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA medical records pertaining to treatment of the Veteran's osteoarthritis of the left hip dated since March 2012 and associate them with the record.

2.  Provide the Veteran with an appropriate examination to determine the current severity of his service-connected osteoarthritis of the left hip.  The entire claims file must be made available to and be reviewed by the examiner.  All indicated tests and studies should be performed.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner should specifically comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Additionally, the examiner must test the range of the left hip in active and passive motion and in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, including entitlement to a TDIU.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

